Per Curiam.

The mere absence of a registration statement is not a bar to plaintiff’s right to maintain an action for overcharges in rent. Irrespective of whether such a statement is filed, the maximum rent for housing accommodations, based upon the rent charged therefor on the ‘ ‘ freeze ’ ’ date, March 1, 1943, is to be determined as a question of fact (Burton v. Muolo, N. Y. L. J., Jan. 18, 1952, p. 247, col. 5, and cases there cited).
In the case at bar the record is not clear as to the rent charged by the defendant on the “ freeze ” date for the subject housing accommodation.
The judgment should be unanimously reversed, upon the law and facts, and new trial granted, with $30 costs to the plaintiff to abide the event.
Pette, Hart and Arkwright, JJ., concur.
Judgment reversed, etc.